[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PETITIONER'S MOTION FOR CLARIFICATION (#110).
On March 22, 2001, this court granted the defendant, State Board of Labor Relations' (SBLR), motion to dismiss and issued a memorandum of decision. On April 5, 2001, the plaintiff, New London Housing Authority (NLHA), filed a motion for clarification. The court hereby grants the plaintiffs motion and clarifies its decision which held that the motion to dismiss was granted solely to those portions of the appeal which applied CT Page 6331 to Local 1303-171. The defendant's motion to dismiss those portions of the appeal relating to the apparent authority of the NLHA's director to enter into a memorandum of understanding with Local 1303-287 is denied.
The initial decision rendered by the defendant, SBLR, on August 6, 1999, dismissed Local 1303-287's complaint. Until a second decision was rendered by the defendant, on August 30, 2000, in favor of Local 1303-287, there was no decision relating to Local 1303-287 from which the plaintiff could have appealed. See Cassella v. Department of LiquorControl, 30 Conn. App. 738, 741 n. 5, 622 A.2d 1018 (1993). The plaintiff, therefore, may correctly appeal all parts of the second decision which apply to Local 1303-287 at this time, including the authority of the NLHA's director to enter into a memorandum of understanding with Local 1303-287.
  _____________________ MARTIN, JUDGE